Citation Nr: 0507434	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-45 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
and a neurological disorder of the right upper extremity, 
claimed as secondary to exposure to herbicides or as a result 
of a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

The instant appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which denied a claim for service 
connection for peripheral neuropathy secondary to exposure to 
herbicides.  The Board of Veterans' Appeals (Board) notes 
that the issue was expanded to include the veteran's 
contentions referable to secondary service connection in the 
Board's March 2001 remand.  In March 2004, the RO further 
expanded the issue to include a condition resulting in 
neuropathic symptoms involving the right upper extremity.

This case was remanded by the Board in March 2001 for further 
development and in August 2004 for due process reasons.  The 
veteran presented argument at hearings using 
videoconferencing techniques in January 2001 and December 
2004.  Pursuant to the provisions of 38 U.S.C.A. §§ 7102 and 
7107, the Veterans Law Judges who conducted those hearings 
will participate as panel members in the adjudication of this 
claim.

The Board notes that a December 2003 VA post-traumatic stress 
disorder (PTSD) examiner concluded, after a review of the 
veteran's claims folders and a one and one-half hour 
interview that "[t]he increase of symptoms of PTSD 
(increased nightmares, increased anxiety and decreased sleep) 
aggravate the Parkinson's disease."  This record seems to 
have raised a claim for service connection for Parkinson's 
disease as secondary to service-connected PTSD.  The Board 
notes that the RO has denied the issue of service connection 
for Parkinson's disease on a direct basis; however since the 
issue of service connection on a secondary basis has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  See Harder v. Brown, 5 Vet. App. 183, 186-87 (1993) 
(where an earlier VA decision had addressed only a claim for 
direct service connection, it was appropriate for the claim 
for secondary service connection to be considered a new and 
original claim.)


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
peripheral neuropathy and service, to include exposure to 
herbicides or as secondary to a service-connected disability, 
is not of record.

2.  Chronic peripheral neuropathy is not a presumptive 
disease related to Agent Orange exposure.

3.  Competent evidence of a nexus between a neurological 
disorder of the right upper extremity other than peripheral 
neuropathy and service or a service-connected disability, is 
not of record.


CONCLUSION OF LAW

Peripheral neuropathy and a neurological disorder of the 
right upper extremity were not incurred in or aggravated by 
the veteran's active military service, including as a result 
of herbicide exposure or due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to claims in this case.  The veteran was 
provided with a VCAA letter dated November 20, 2003.  That 
letter was provided after the initial adjudication of the 
claim; however, the claim was first adjudicated prior to the 
enactment of the VCAA.  The November 2003 letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
service connection claim, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant VA and private medical 
evidence which he identified and informed him that he needed 
to provide information regarding treatment for his claimed 
condition.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claim.  Given 
this correspondence, and the fact that the veteran has 
actually submitted evidence in his possession during the 
course of this appeal, it is untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided testimony at several personal hearings.  VA has 
also developed the veteran's service medical records, his VA 
treatment records, and private treatment records adequately 
identified by the veteran.  The veteran has not identified 
any additional pertinent evidence.  The Board is not aware of 
a basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, the 
veteran was examined by VA and several medical opinions have 
been developed.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, the written contentions of the 
veteran and his representative, private treatment records, VA 
treatment records, VA examination reports, and VA hearing 
transcripts.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on this claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to or the result of a service-
connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  In addition, service connection is permitted for 
aggravation of a non-service- connected disability caused by 
a service-connected disability. See Allen v. Brown, 7 Vet. 
App. 439, 448 (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

The veteran has reported neurological symptoms that include 
tremors, cramps, numbness, loss of sensation, and pain in all 
of his extremities.  He has asserted that these neurological 
symptoms warrant service connection, and he has provided 
various rationales to support his assertion.  He has argued 
that his neurological symptoms are a result of exposure to 
herbicides, like Agent Orange, in service.  He has also 
asserted that his neurological symptoms are due to his 
service-connected shell fragment wound residuals of the right 
upper extremity.  

In essence, the veteran states that service connection for 
peripheral neuropathy is warranted as a result of exposure to 
Agent Orange.  The Board will address this contention despite 
the fact that it appears that the veteran may have withdrawn 
his appeal with regard to Agent Orange during his December 
2004 hearing.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

Acute and subacute peripheral neuropathy are included as 
listed diseases and thus shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  The 
regulation defines acute and subacute peripheral neuropathy 
as "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (CAVC or Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peripheral neuropathy of the 
extremities.  The service medical records revealed no 
neurological complaints.  Further, peripheral neuropathy was 
first diagnosed in 1997, many years after separation from 
service.  Finally, the veteran reported, during a July 2002 
VA neurology consultation, that many of his neurological 
complaints began many years after service:  he first 
experienced numbness in the dorsum of the foot in 1985 and he 
first experienced tremors in September 2001.  

The Board notes that for peripheral neuropathy to be 
associated with Agent Orange, it must have been manifested 
within weeks or months after exposure.  The record shows that 
the veteran served in Vietnam from September 1966 to 
September 1967.  This being so the evidence clearly shows 
that peripheral neuropathy had not resolved within 2 years 
after he left Vietnam, as is required in order for the 
presumption to apply.  Thus, although peripheral neuropathy 
is one of the enumerated diseases listed in 38 C.F.R. 
§ 3.309(e), the manifestations of the veteran's diagnosis of 
peripheral neuropathy are not those which are contemplated by 
the regulation.

The evidence of record includes a June 2003 VA examination 
report which assessed peripheral neuropathy per 
electromyogram (EMG) with nerve conduction velocities (NCV).  
However, the examiner concluded that "the patient's current 
neuropathic symptoms are not likely related to exposure to 
Agent Orange.  The patient has evidence on current EMG of 
nerve entrapment at the right fibular head, carpal tunnels 
and elbows that are more likely than not the cause of his 
symptoms."  Accordingly, the veteran has not submitted 
sufficiently particularized evidence of a nexus between the 
post service diagnosis of peripheral neuropathy and service, 
to include Agent Orange exposure.

Alternately, the veteran asserts that he has neurological 
problems as a result of his service-connected shell fragment 
wound.  A review of the evidence of record reveals that from 
the time of a March 1982 Agent Orange registry examination, 
the veteran has complained of paresthesias and weakness in 
the last three fingers of the right hand since service.  The 
March 1982 examiner questioned whether residual shrapnel was 
pressuring the brachial plexus roots and noted that there was 
no evidence of shrapnel on X-ray.  An August 1982 VA letter 
to the veteran indicated that the examination revealed 
numbness in the right arm related to the shrapnel injury.

A February 1988 VA treatment record also noted complaints of 
right arm numbness since the shrapnel injury in Vietnam, but 
EMG and NCV results were negative.  The assessment was that 
there was no apparent peripheral or cranial cause for the 
symptoms.  A January 1991 VA examination report noted a 
decrease in pain sensation over the ulnar three fingers.  

In this regard, a February 2004 VA medical opinion, an 
addendum to the June 2003 neurological examination, concluded 
that "the patient's current neuropathic symptoms were 
neither caused by nor chronologically worsened by the 
service-connected residuals of shell fragment wound to the 
right arm and shoulder.  As previously stated, the patient 
had evidence on EMG of nerve entrapment of the right fibular 
head, carpal tunnels and elbows that are more likely than not 
the cause of his symptoms.  The patient has no evidence of 
retained shrapnel on right shoulder x-ray." 

For several reasons, the Board finds that service connection 
for neurological complaints claimed as secondary to his 
service-connected shell fragment wound is not warranted.  
First, the Board notes that the available medical evidence 
does not reveal a relationship between the veteran's right 
arm complaints and his service-connected shell fragment 
wound.  The Board notes that there is no competent evidence 
to support a relationship between the veteran's other 
extremities and his service-connected shell fragment wound.

The Board finds very persuasive the February 2004 VA medical 
nexus opinion as that physician reviewed the entire file 
before providing that negative opinion.  While the 1982 VA 
examination and letter appear to indicate that there is a 
relationship between the veteran's right arm numbness and his 
shell fragment wound, the Board finds this evidence less 
probative as 1982 X-rays revealed no residual shrapnel in the 
shoulder and as 1988 EMG and NCV testing was negative.  


For these reasons, the Board finds that service connection 
for peripheral neuropathy on a direct, secondary or 
presumptive basis would not be warranted and that service 
connection for a neurological disorder of the right upper 
extremity on a direct or secondary basis would not be 
warranted.  The preponderance of the evidence is against a 
claim for service connection for peripheral neuropathy and a 
neurological disorder of the right upper extremity. 


ORDER

Service connection for peripheral neuropathy and a 
neurological disorder of the right upper extremity is denied.


			
           F. JUDGE FLOWERS                                   
SHANE A. DURKIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


